Citation Nr: 0413179	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1983.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision October 
2002.  The veteran filed a timely appeal.  His substantive 
appeal noted that the veteran was claiming service connected 
for PTSD, only.

Historically, the Board of Veterans' Appeals (Board) notes 
that the veteran's claim of service connection for PTSD was 
previously denied by the RO in February 1997.  The veteran 
was notified of the denial of his claim but did not file an 
appeal.  

In July 2002, the veteran filed his current reopened claim of 
service connection for PTSD.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  The change in 
the law is applicable in this case because the veteran's 
claim was filed on or after August 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).  

For reasons that are apparent in the decision cited below the 
issue of entitlement to service connection for PTSD on a de 
novo basis is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In February 1997, the RO denied entitlement to service 
connection for PTSD because the competent medical evidence 
failed to establish a clear diagnosis of PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  The veteran did not appeal.  

2.  The evidence submitted since the February 1997 rating 
decision does bear directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and does by itself or in combination with the 
other existing evidence, raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

Evidence submitted since the February 1997 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.156(a), 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001), 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence at the time of the February 1997 RO rating 
decision shows that the veteran claimed that he developed 
PTSD due to a personal assault incident in active duty.  He 
maintained that during a tour of overseas duty in Germany, he 
was cornered in a stairwell by two privates, each with a 
knife.  The life-threatening assault was in retaliation for 
the veteran reporting one of the privates for not reporting 
for guard duty.  

The veteran reported taking the threat on his life seriously 
in view of the racial tension and many racially motivated 
incidents in service including one resulting in the death of 
Specialist E-4 Hoggart by a member of his own howitzer 
section.  

The veteran's service administrative and personnel records 
show that he served a tour of duty in Germany from 
approximately April 1978 to May 1981.  His service medical 
records are silent for PTSD.

The pertinent post service private medical evidence shows a 
diagnosis of PTSD on a September 1995 psychological 
evaluation report.

In February 1997 the RO denied entitlement to service 
connection for PTSD because the competent medical evidence 
failed to establish a clear diagnosis of PTSD in accordance 
with the DSM-III-R.  The veteran did not file an appeal.

The evidence submitted since the unappealed February 1997 RO 
rating decision includes a January 2003 notarized buddy 
statement from a former service comrade, R.S.O.  He reported 
that in the spring of 1979, he was stationed in West Germany 
with an Artillery Battery that was attached in direct support 
of the 1st Squadron, 2nd Armored Cavalry Regiment.  R.S.O., 
noted he was chief of the 1st Howitzer section.  He noted 
that during one alert, the veteran was an acting sergeant at 
the time and reported confronting two soldiers in the middle 
of what appeared to be a "drug transaction."  The veteran 
reported that the two soldiers threatened him with a knife if 
he was to report them or say anything to anyone about the 
incident.  R.S.O. noted that the veteran seemed visibly 
shaken and spoke of the incident only after several 
promptings.  The veteran indicated that he was sure that the 
individuals would carry out their threat if he reported the 
incident to higher authorities.  

An April 2003 private medical report noted the veteran with a 
diagnosis of PTSD.  

In June 2003, the veteran noted that he was witness to a drug 
deal in active duty and feared for his life.  He noted that 
shortly after the event a fellow serviceman, Specialist 
Reginald Hogart, was killed as a result of a drug deal gone 
bad (C 1979-1980).  The veteran noted that the confirmation 
of such killing will verify his concern for his own safety 
and welfare.  He attributed the drug dealing and drug related 
killing to inservice gang members wearing blue tattoos. 


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with  38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In July 2002 the veteran filed a claim of entitlement to 
service connection for PTSD.  The Board notes that 38 C.F.R. 
§ 3.156 was recently amended, and that the standard for 
finding new and material evidence has changed as a result.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) codified at 38 
C.F.R. § 3.156(a)).  This change in the law is applicable in 
this case because the appellant's claim was filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

It is noted that the prior regulation defines new and 
material evidence in a single sentence.  If the evidence is 
new and material, the question is whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The amended regulation separately defines "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).




Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. (38 
C.F.R. § 3.304(f) was amended effective March 7, 2002, but 
only with regard to a PTSD claim based on an in- service 
personal assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).)

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the CAVC 
explained that: [w]hen a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 288.  Also see United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994)

With respect to the psychiatric diagnostic criteria, the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Cohen v. Brown, 10 Vet. App. 128 (1997), indicated that VA 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126. 
In its decision, the CAVC took judicial notice of the effect 
of the shift in diagnostic criteria. Cohen, 10 Vet. App. at 
141. The major effect is this: The criteria have changed from 
an objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.  Id.  Unlike the criteria in DSM-
III-R, under DSM-IV, there is no longer the requirement that 
the stressor be "outside the range of usual human experience" 
and be "markedly distressing to almost anyone."  Id.  DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror." Id.  As noted in the concurring opinion in Cohen, 
the sufficiency of a stressor is now a clinical determination 
for the examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in October 2002.

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, 17 Vet. App. 412 
(2004) U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO last denied in 
February 1997.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the appellant's attempt to reopen his claim consists of 
a buddy statement from a service comrade stationed in Germany 
at the time of the alleged life-threatening assault.  He 
reported the incident as told to him by the veteran shortly 
following the alleged incident.  Also, the Board notes that 
following the February 1997 RO rating decision the PTSD 
regulation based on personal assault was promulgated, thereby 
affording a new basis upon which to grant service connection.

The added evidence does bear directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant, and does by itself or in 
combination with the other existing evidence, raises a 
reasonable possibility of substantiating the claim.

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the appellant's PTSD disability.

Accordingly, the appellant's claim of entitlement to service 
connection for PTSD is reopened.  38 C.F.R. § 3.156(a).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.







REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The Board notes that the issue on appeal remains unresolved.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Additional evidence submitted by the veteran includes a buddy 
statement from a former service comrade, R.S.O., suggesting 
that the veteran experienced a life threatening event in 
Germany in the spring of 1979.  R.S.O. noted that the veteran 
indicated that he believed that the individuals with knifes 
would have carried out their threat if he reported the 
incident to higher authorities.  The veteran noted that he 
took the threat on his life seriously in view of the racial 
tension in service with one resulting in the death of a 
Specialist E-4 Hogart by an alleged inservice gang member in 
Hogart's Howitzer section.  The record contains medical 
evidence showing a diagnosis of PTSD.

The Board recognizes that the RO failed to adequately address 
the application of factors contained in the VA Adjudiaction 
and Procedures Manual M21-1 regarding claims for service 
connection based on personal assault.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  No action was undertaken by the 
RO to verify the veteran's inservice personal assault 
stressors.  

The VBA AMC should send the veteran an appropriate stressor 
development letter requesting the veteran to provide a 
specific and detailed description of the life-threatening 
event in service as well as the names of the two servicemen 
who threatened him with knives in Germany in the spring of 
1979.  

Upon receipt of his response, VBA AMC should undertake any 
and all further development action indicated by the evidence 
of record concerning the veteran's claim for service 
connection for PTSD including verification by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) of 
the veteran's claimed stressors.

Also, the Board observes that the veteran has not undergone a 
VA psychiatric examination.  In the present case, the Board 
finds it would be helpful to afford the veteran a special VA 
psychiatric examination to determine the nature, extent, and 
etiology of his PTSD.  See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(4)).  The veteran should be 
provided notice of 38 C.F.R. § 3. 655 regarding failure to 
report for a VA examination in connection with his claim.  
Also notice of the scheduled examination should be placed in 
the record.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD from March 1983 to 
the present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 
5103A(b)(2)).

4.  The VBA AMC should send the veteran 
an appropriate stressor development 
letter requesting the veteran to provide 
a detailed description of the life-
threatening event in service to include 
the names of the two servicemen who 
threatened him with knives.  The veteran 
and his representative must be advised 
that this evidence is necessary in order 
to obtain supportive evidence of the 
stressful events and that the veteran 
must be as specific as possible, because 
without such detail, an adequate search 
for verifying information cannot be 
conducted.

After the above development is completed, 
the VBA AMC should review the claims file 
and prepare a summary of the events 
regarding the alleged threat on the 
veteran's life in service by two 
servicemen and undertake any and all 
further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection 
for PTSD based on personal assault.  
Following this development, the VBA AMC 
should verify the veteran's reported 
stressors as a result of personal assault 
including by USASCRUR.  Also, USASCRUR 
should be requested to verify whether 
R.S.O. served with the veteran in Germany 
in the spring of 1979 and whether a 
Specialist E-4 Hogart was killed by a 
member of his own Howitzer Unit at that 
time.

If unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the VBA AMC should 
conduct follow-up inquiries accordingly.  

The VBA AMC should then make a 
determination whether there is any 
credible supporting evidence that the 
veteran was assaulted by two servicemen 
with knives in the spring of 1979.  A 
statement of the VBA AMC 's determination 
should be placed into the claims file.

5.  The VBA AMC should then arrange for 
the veteran to be examined by a 
specialist in psychiatry.  (The notice of 
the scheduled examination should include 
the provisions of 38 C.F.R. § 3.655 for 
failure to report for a VA examination 
and should be placed in the claims file.)  
It is imperative that the psychiatric 
examiner review the pertinent medical 
records in the claims file and a copy of 
this REMAND.  The psychiatric examiner 
should report all diagnoses on Axis I and 
Axis II, if found.  In the event that the 
VBA AMC determines that there is credible 
supporting evidence of personal assault 
stressors in active service, then the 
psychiatric examiner should report 
whether a diagnosis of PTSD based on that 
stressor can be made, under the criteria 
of the DSM-IV of the American Psychiatric 
Association, and whether there is a link 
between current PTSD symptomatology and 
that verified stressor.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in compliance with the directives of this 
remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the 
VBA AMC should adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD on a 
de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  






By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection for PTSD.  38 C.F.R. § 3.655 (2003).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



